DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1)	Applicant’s election without traverse of Group I, Species A (Figs. 1-4B) in the reply filed on 12/13/2021 is acknowledged. Examiner called Application on 2/23/2022 to ask if Applicant would be amenable to changing the election from Species A, as the claim 1 was not supported by the election. Applicant’s change of the election from Species A (Figs. 1-4B) to Species B (Figs. 5A-E) in a message left by Todd Wight (Reg. No. 45218) on 2/24/2022 is acknowledged, and appreciated by Examiner. 
Claims 13-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/13/2021. 
Claims 6-8 are further withdrawn from further consideration due to being drawn to a non-elected species, as “a top wall, a first side wall, and a second side wall that define an inverse channel through which the catheter assembly moves along a longitudinal axis” is drawn to the species of Figs. 6A-D.
Specification
2)	The disclosure is objected to because of the following informalities:
Paragraph [0018] is currently a run-on sentence, and should be amended to be grammatically correct and readable
Paragraph [0045], line 9, “needle18” should read “needle 18” for correctness

Claim Rejections - 35 USC § 102
3)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




5)	Claims 1, 4-5, and 9-10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Isaacson et al. (WO2018170349), hereinafter Isaacson.
Regarding claim 1, Isaacson teaches a catheter placement device (as shown in Fig. 1), comprising:
	a housing (Fig. 1; 12); 
	a needle (Fig. 1; 18) extending from a distal end (Fig. 1; 22) of the housing;
	a catheter assembly disposed coaxially over the needle, including a catheter (Fig. 1; 14) supported by a catheter hub (Fig. 3; 16), and a safety assembly (Fig. 3; 46) including a first indexing finger (Fig. 3; elongated portion of 47 which comes into contact with 76); and

		an actuator button (Fig. 3; 68) extending through an elongate opening (Fig. 3; 32) in the housing; and
		an actuator body (Fig. 3; 66) including a plurality of actuator abutments (Fig. 3; 76), wherein the first indexing finger engages a first actuator abutment of the plurality of actuator abutments (as shown in Fig. 3) and the actuator assembly distally advances the catheter assembly in a stepwise manner as the actuator assembly moves between the first position and the second position [Paragraph 0049].
Regarding claim 4, Isaacson teaches the catheter placement device according to claim 1, wherein the housing includes a plurality of housing tabs (Fig. 3; 60) that engage the safety assembly to prevent proximal movement thereof [Paragraphs 0045-0046].
Regarding claim 5, Isaacson teaches the catheter placement device according to claim 1, wherein the housing includes a plurality of housing abutments (Fig. 3; 60) that engage a second indexing finger (Fig. 3; elongated portion of 47 which comes into contact with 60) extending from the safety assembly to prevent movement thereof [Paragraphs 0045-0046].
Regarding claim 9, Isaacson teaches the catheter placement device according to claim 1, wherein the housing includes a first door (Fig. 6; 36) and a second door (Fig. 6, door opposite to labelled 36) disposed at a distal end thereof and configured to pivot through a horizontal plane (as shown in Fig. 6) between an open position (as shown in Fig. 6) and a closed position (as shown in Fig. 1).

Claim Rejections - 35 USC § 103
6)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8)	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson in view of Blanchard et al. (WO2015168655), hereinafter Blanchard.
	Regarding claim 11, Isaacson teaches the catheter placement device according to claim 1, wherein the housing includes a first hinged door (Fig. 1; 36) disposed at a distal end thereof (as shown in Fig. 1). However, Isaacson fails to teach wherein the first hinged door is configured to pivot through a vertical plane.

		a housing (Fig. 11D; 112A, 112B);
		a needle (Fig. 11D; 116) extending from a distal end of the housing;
		a catheter assembly disposed coaxially over the needle, including a catheter (Fig. 11D; 44) supported by a catheter hub (Fig. 11D; 46),
	wherein the housing includes a first hinged door (Fig. 11D; 172) disposed at a distal end thereof and configured to pivot through a vertical plane (as shown in Fig. 14D).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first housing door of Isaacson to pivot through a vertical plane, as taught by Blanchard. Doing so would allow for increased stabilization during removal of the catheter hub, as taught by Blanchard [Paragraph 0101].
	Regarding claim 12, Isaacson in view of Blanchard teaches the catheter placement device according to claim 11, wherein the housing includes a first housing half (as shown in Isaacson Fig. 1) and a second housing half (as shown in Isaacson Fig. 1). However, Isaacson in view of Blanchard doesn’t teach wherein the first housing half and the second housing half are joined along a longitudinally horizontal plane, the first door hingedly coupled to the first housing half.
	Blanchard further teaches wherein the housing includes a first housing half (Fig. 11D; 112A) and a second housing half (Fig. 11D; 112B) joined along a longitudinally 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Isaacson in view of Blanchard to have the first housing half and second housing half be joined along a longitudinally horizontal plane, the first door hingedly coupled to the first housing half, as further taught by Blanchard. Doing so would have allowed for the proper functioning of the device as required within claim 11 [Paragraph 0101].
Allowable Subject Matter
9)	Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783